DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 17, the claim is directed to a method and recites in line 9-10 that the method comprises “further comprising a plurality of coarse analog beamformers…”, which renders the claim indefinite as it is unclear as to how the limitation directed to structure is further limiting the method claim, which should be defined by steps rather than structure.  For examination purposes, it is assumed that Applicant intended the method claim to further include the step of --- using a plurality of coarse analog beamformers, applying the coarse delay to a plurality of subgroups…---”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-10 and 12-17 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Chiang et al. (US Pub No. 2008/0294046).
With regards to claims 1 and 10, Chiang et al. disclose an ultrasound imaging apparatus comprising:
an ultrasound probe (12; paragraph [0103], Figures 3-4) comprising:	
a transducer module (18, 1010, 1018) configured to receive an echo ultrasound signal reflected from a subject in response to a transmitted ultrasound signal (paragraphs [0106], [0195]-[0196]; Figures 3-5 and 31); and
a driver chip (i.e. “single chip”) provided in the transducer module, the driver chip being configured to focus at least one of the ultrasound signal and the echo 
wherein the driver chip comprises:
a fine analog beamformer (i.e. portion of beam forming circuit (26) which comprises of fine delay lines (56)(1)-56(N) and associated tap-select circuit 57(1)-57(N)) configured to apply a fine delay (paragraphs [0027], [0119]-[0121]; Figures 4-7); and 
a coarse analog beamformer (i.e. portion of beam forming circuit (26) which comprises of coarse delay lines (58(1)-58_N) and associated tap-select circuit 59(1)-57(N)) configured to apply a coarse delay (paragraphs [0027], [0119]-[0121]; Figures 4-7), and
wherein the fine analog beamformer is arranged in a first inner region of a plurality of inner regions of the driver chip, the first inner region being located opposite to the transducer module (paragraphs [0027], [[0198], referring to the beam forming circuitry being implemented on a “single chip” and therefore would be arranged in an inner region of the driver chip; see Figures 4-7, note in particular Figure 4, 5 and 31, wherein the beam forming circuitry (26, 1026) is positioned at an opposite side from the transducer module (18, 1018, 1010) and further note that in Figures 6-7 that there are a plurality of inner regions in the beam forming circuitry (26), wherein the fine analog beamformer (56,57) is arranged in a first inner region of the plurality of inner regions); 

further comprising a plurality of coarse analog beamformers which are configured to apply the coarse delay to a plurality of subgroups of a transducer array included in the transducer module (paragraphs [0027], [0114]-[0116]; [0121], referring to the plurality of beam forming circuits (26), one for each of the array of transducer elements which can each represent a subgroup and/or referring to a single beamforming circuitry chip can correspond to a 64-element array (i.e. one subgroup), wherein two chips are used for 128-element systems (i.e. 2 subgroups); Figures 5-6).
Additionally, with regards to claim 10, Chiang et al. disclose that the driver chip further comprises a main controller (i.e. latching circuits and tap select circuits which controls the dynamic focusing function or the multipliers to control apodization techniques) configured to control an ultrasound image generated based on the echo ultrasound signal to be displayed on a display (paragraphs [0121], [0124]-[0134], Figures 6-10).  
With regards to claim 17, Chiang et al. disclose a method of controlling an ultrasound imaging apparatus, the method comprising:

outputting an echo signal by applying a fine delay and a coarse delay to the echo ultrasound signal using a fine analog beamformer and a coarse analog beamformer (paragraphs [0107]; paragraphs [0027], [0119]-[0121]; Figures 4-7); and
displaying on a display an ultrasound image reconstructed based on the echo signal (paragraphs [0027], [0107]-[0110]; Figure 4), 
wherein the fine analog beamformer and the coarse analog beamformer are included in one driver chip provided in an ultrasound probe (paragraphs [0027], [0198], referring to the beam forming circuitry being implemented on a “single chip” and therefore would be arranged in an inner region of the single/one driver chip; see Figures 4-7)
further comprising a plurality of coarse analog beamformers configured to apply the coarse delay to a plurality of subgroups of a transducer array included in the transducer module (paragraphs [0027], [0114]-[0116]; [0121], referring to the plurality of beam forming circuits (26), one for each of the array of transducer elements which can each represent a subgroup and/or referring to a single beamforming circuitry chip can correspond to a 64-element array (i.e. one subgroup), wherein two chips are used for 128-element systems (i.e. 2 subgroups); Figures 5-6).
With regards to claim 2, Chiang et al. disclose that the driver chip comprises an application-specific integrated circuit (ASIC) (paragraphs [0027], [0116], [0130]-[0131]).  
With regards to claims 4 and 12, Chiang et al. disclose that a number of the plurality of sugroups is determined according to channel information (i.e. processing 
With regards to claims 5 and 13, Chiang et al. disclose that their probe further comprises a circuit board (i.e. 1000 or 916) at a bottom (i.e. bottom surface or below a surface) of the driver chip, the circuit board including a probe controller configured to control the fine analog beamformer and the coarse analog beamformer (paragraphs [0195]-[0198]; [0107], note that the preamp circuitry and TGC circuitry can be considered as corresponding to a probe controller as it drives the beam forming circuits (26); paragraphs [0215], [0111]-[0112], [0203]; paragraphs [0128]-[0130], note that memory, latching circuits and tap select circuits which control the delay lines can also be viewed as a “probe controller”; Figures 4, 6-8 and 31, 35, 40A,B).   
	With regards to claim 6, Chiang et al. disclose that the driver chip is electronically connected to the circuit board (paragraphs [0195]-[0198], [0107], [0215], [0111]-[0112], [0128]-[0130]; [0203]; Figures 4, 6-8, 31, 35, 40A,B, note that the elements of the ultrasound system are electronically connected to one another).
	With regards to claims 7 and 14, Chiang et al. disclose tha the probe controller is further configured to control the coarse analog beamformer to input a signal to which the coarse delay is applied to the fine analog beamformer, and to control the fine analog beamformer to transmit an ultrasound signal based on an output signal to which the fine delay is applied (paragraphs [0116]- [0120], referring to the transmitting mode and for a selected beam forming direction, to a combination of a coarse delay in each channel to 
	With regards to claims 8 and 15, Chiang et al. disclose that an echo ultrasound signal is received through the transducer module, the probe controller is further configured to control the fine analog beamformer to output a signal obtained by applying the fine delay to the echo ultrasound signal, and to control the coarse analog beamformer to output an echo signal by applying the coarse delay to the output signal (paragraphs [0121]-[0133]; Figures 6-10).  
	With regards to claims 9 and 16, Chiang et al. disclose that the fine analog beamformer is provided for each transducer element included in the plurality of subgroups, and wherein the coarse analog beamfomer is provided for each subgroup of the plurality of subgroups (paragraphs [0027], [0114]-[0116], [0121]; Figures 5-7).

Response to Arguments
Applicant's arguments filed December 3, 2020 have been fully considered but they are not persuasive. 
With regards to Chiang, Applicant argues that Chiang does not disclose “a plurality of coarse analog beamformers which are configured to apply the coarse delay to a plurality of subgroups of a transducer array included in the transducer module”.
Examiner respectfully disagrees and points to paragraphs [0027], [0114]-[0116], [0121] and Figures 5-6 of Chiang.  Specifically, paragraphs [0114]-[0116] disclose “the scan head 12 includes an array of ultrasonic transducers labeled in Fig. 3 as 18-(1), 18-(2)…Each transducer 18(1)-18(N) is coupled to a respective processing channel 17(1)-17(N)..The outputs from beam forming circuits 26(1)-26(N) are summed at summing node 19 to generate the final focused signal…In the present invention, one embodiment of the beam forming and focusing circuit 26 can be integrated in a single microchip and utilizes cascaded charge-coupled device (CCD) tapped delay lines to provide individual coarse and fine delays ..” and paragraph [0121] discloses “…each of the beam forming circuits 26 is respectively arranged in a predetermine one of the N-parallel processing channels 17(1)-17(N), one for each of the array of transducer elements 18(1)-18(N).  Each beam forming circuit 26 includes two cascading tapped delay lines 56(1)-56(N), 58(1)-58(N)…The first delay line 56 in each channel provides a fine time delay…while the cascaded second delay line 58 provides a coarse time delay…each coarse delay line has a programmable tap-select circuit 59(1)-59(N)…”.  Therefore, Chiang does teach that their probe further comprises a plurality of coarse analog beamformers (i.e. cascading delay lines 58(1)-58(N) which provide a coarse delay) to a plurality of subgroups (i.e. referring to the plurality of beam forming circuits (26), which include the plurality of coarse analog beamformers (i.e. 58(1)-58(N)), one for each of the array of transducer elements which can each represent a subgroup) of a transducer array included in the transducer module.  Figure 6 further illustrates the plurality of coarse analog beamformers (58(1)-58(N), wherein the fine analog beamformer (56(1)-56(N)) and the coarse analog beamformer (58(1)-58(N)) are arranged in respectively different regions (i.e. a first upper inner region and a second lower inner region, respectively).      
Furthermore, Chiang discloses in paragraph [0027] “For example, the beam forming circuitry used to introduce individual delays into the received ultrasonic signals  two chips are used for 128-element systems…”.  Therefore, when two chips are used, and each chip includes beam forming circuits (26(1)-26(N) and a plurality of coarse analog beamformers (i.e. 58(1)-58(N)), Chiang can further be viewed as teaching a plurality of coarse analog beamformers (58(1)-58(N)) which are configured to apply the coarse delay to a plurality of subgroups (i.e. chip 1 and chip 2 can be viewed as corresponding to two subroups) of a transducer array included in the transducer module.  
Chiang therefore does disclose the above limitation and the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE L FERNANDEZ/           Primary Examiner, Art Unit 3793